UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 28, 2013 MAGICJACK VOCALTEC LTD. (Exact name of registrant as specified in its charter) Israel 000-27648 (State or other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 12 BENNY GAON STREET, BUILDING 2B POLEG INDUSTRIAL AREA, NETANYA, ISRAEL 42504 (Address of principal executive offices, including zip code) Telephone: (561) 749-2255 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On June 27, 2012, YMax Communications Corporation, a subsidiary of magicJack Vocaltec Ltd. (the "Company"), settled all disputes with AT&T.There will not be any future negative impact to the Company's financial statements concerning the settlement. Forward Looking Statements This Current Report on Form 8-K contains forward-looking statements.Many factors could cause our actual results, to be materially differentfrom those that may be expressed or implied by such forward-looking statements. These factors include, among other things: changes to our business resulting from increased competition; unexpected costs, charges or expenses; our ability to develop, introduce and market innovative products, services and applications; our customer turnover rate and our customer acceptance rate; changes in general economic, business, political and regulatory conditions; availability and costs associated with operating our network; potential liability resulting from pending or future litigation, or from changes in the laws, regulations or policies; the degree of legal protection afforded to our products; changes in the composition or restructuring of us or our subsidiaries and the successful completion of acquisitions, divestitures and joint venture activities; and the various other factors discussed in the “Risk Factors” section of our Annual Report on Form 10-K and other filings with the Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By: /s/Jose Gordo Name: Jose Gordo Title: Chief Financial Officer Date: June 28, 2013
